Dissenting Opinion by
LIM, J.
The foundation of the majority opinion is the determination that a sublease or assignment-of-lease relationship existed between Ayau and Adams. In my view, Ayau and Adams created a simple rent-sharing arrangement between themselves, with Ayau remaining and acting as the original and only tenant vis-a-vis landlord Kiehm. Hence, Ayau’s relinquishment of her tenancy— whether by surrender or by termination per the terms of the tenancy—bound Adams, Kiehm’s purported forbearance of the situation notwithstanding. I would affirm, and therefore respectfully dissent.